Citation Nr: 1827584	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  09-31 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for limitation of extension, right knee (previously rated as right knee ACL repair with allograft), for the period beginning September 24, 2013 and ending April 12, 2017.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to September 1982, and from June 1986 to April 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

A Travel Board hearing was held in March 2010 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.

In March 2010, January 2011 and April 2017, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

In an August 2016 rating decision, the RO granted an increased rating of 30 percent for the right knee based on limitation of extension, right knee (previously rated as right knee ACL repair with allograft), effective September 24, 2013.  The appeal of that issue continues.

In an October 2017 rating decision, the RO granted service connection for status post right total knee arthroplasty, osteoarthritis.  A temporary 100 percent evaluation was assigned from April 13, 2017 to May 31, 2018, and a 30 percent evaluation was assigned beginning June 1, 2018.  The Veteran has not appealed this determination, and it is not before the Board.



FINDING OF FACT

For the period beginning September 24, 2013 and ending April 12, 2017, the Veteran's right knee disability has been manifested by degenerative arthritis with mild instability; limitation of flexion during a flare-up, which has not been limited to 45 degrees or less; and limitation of extension during a flare-up, which has not been limited to 30 degrees or more, even with consideration of pain, and other functional impairment; there was no evidence of semilunar cartilage impairment, recurrent subluxation, tibia or fibula impairment or ankylosis.


CONCLUSION OF LAW

For the period beginning September 24, 2013 and ending April 12, 2017, the criteria for a rating in excess of 30 percent for limitation of extension, right knee (previously rated as right knee ACL repair with allograft) have not been met.  
38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5256-5263 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) 
(citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.  The appeal was most recently remanded in April 2017 for further development, including affording the Veteran an adequate VA examination.  The requested VA examination was conducted in September 2017.  Furthermore, the appellant was afforded the opportunity to submit additional evidence as well as testify at a Travel Board hearing in March 2010.  Neither the information of record nor the contentions of the appellant suggest that additional pertinent information or evidence can be obtained in this case through further assistance from VA.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017). 

Each disability must be considered from the point of view of the veteran working or seeking to work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  Pursuant to DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2017).

As pertinent herein, disabilities of the knee are rated under Diagnostic Codes 5256 through 5263.  38 C.F.R. § 4.71a.  
Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees, or a maximum 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees, or a maximum 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261. 

Ankylosis of a knee warrants a 30 percent evaluation if it is at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, 
DC 5256.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a maximum 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, DC 5257.  Dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint will be rated a maximum 20 percent disabling.  38 C.F.R. § 4.71a, DC 5258.  Removal of the semilunar cartilage, if symptomatic, will be rated a maximum 10 percent disabling.  38 C.F.R. § 4.71a, DC 5259.

DC 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  38 C.F.R. § 4.71a, DC 5262 (2017).

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under DCs 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (Aug. 14, 1998).

The VA General Counsel also held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (Sept. 17, 2004).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2017).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Analysis

In a May 1985 rating decision, the RO granted service connection for residuals, status post operative ligament repair, right knee.  A noncompensable (0%) rating was assigned, effective September 12, 1984.  In a November 2008 rating decision, the RO granted an increased rating of 10 percent for right knee ACL repair with allograft, effective May 1, 2008.  The RO also granted service connection for a scar on the right knee, status post surgical repair.  In an August 2016 rating decision, the RO granted an increased rating of 30 percent based on limitation of extension, right knee (previously rated as right knee ACL repair with allograft), effective September 24, 2013, under DC 5261.  The RO also granted a separate 10 percent evaluation for right knee instability, effective September 24, 2013, under DC 5257.  In April 2017, the Board assigned a separate 10 percent rating for knee instability from December 9, 2009, and an initial 10 percent rating for right knee scar.  An August 2017 rating decision assigned the 10 percent rating for the right knee scar and 10 percent rating for instability from December 9, 2009.  These matters are, thus, no longer before the Board.  In an October 2017 rating decision, the RO granted service connection for status post right total knee arthroplasty, osteoarthritis.  A temporary total rating, based on post-surgical convalescence, was assigned from April 13, 2017 to May 31, 2018, and a 30 percent evaluation was assigned beginning June 1, 2018, under DC 5055.  The temporary total convalescent rating is not part of the current appeal.  Furthermore, as noted above, the Veteran has not appealed the 30 percent rating assigned from June 1, 2018, following his temporary total rating.  However, the Veteran continues to appeal the 30 percent rating based on limitation of extension, right knee (previously rated as right knee ACL repair with allograft), for the period beginning September 24, 2013 and ending April 12, 2017.

The Veteran was afforded a VA examination in September 2013.  He reported increased pain and instability of the right knee.  He also reported receiving injections for knee pain in March and April 2013.  He reported consistent throbbing knee pain, at a level of 6-7/10 and monthly to bi-monthly flare-ups of right knee pain, with weightbearing activities, squatting, twisting and lifting.  He complained of knee swelling during flare-ups and the knee locking at night.  His symptoms were relieved by rest and ice.  He indicated that he was currently experiencing a flare-up of three weeks' duration.  Typically, flare-ups would occur once a month, but in the past month, he had experienced two flare-ups.  On examination, he demonstrated normal right knee flexion of 140 degrees, with no pain, and extension limited to 15 degrees with pain at 0 degrees.  There was no additional limitation in range of motion following repetitive-use testing.  The examiner also noted that there was functional loss of the right knee after repetitive use, due to less movement than normal, swelling and disturbance of locomotion, and that the knee disability did not impact his ability to work.  Muscle strength in the right knee was also reduced to 4/5 on flexion and extension.  

VA treatment records show that the Veteran underwent a total right knee replacement in April 2017.  During a physical therapy consultation in May 2017, he reported that the right leg was a little sore at the end of the day, depending on how much he was on it during the day.  The pain was relieved by ice and elevating the leg.  He continued to show improvement through May 2017.  

As noted in the Board's April 2017 remand, the September 2013 examination did not include range of motion testing for pain on both active and passive motion, in weight-bearing and non weight-bearing, as required by 38 C.F.R. § 4.59.  As such, the Veteran was afforded another VA examination in September 2017.  The examiner noted that the Veteran had undergone a right total knee arthroplasty in April 2017, and he was less than six months post-op.  The Veteran's rating was increased to 100 percent, effective April 13, 2017, due to the total knee replacement.  Thus, the only medical evidence regarding the severity of the right knee disability prior to April 2017 is the September 2013 examination.  The Board does not find that it would be useful to consider the September 2017 examination results, as this examination followed total knee replacement surgery.

The Veteran has consistently reported experiencing chronic right knee pain.  Examination during the period on appeal reflects painful motion.  However, on objective testing, the Veteran has demonstrated extension of no less than 15 degrees and flexion of no less than 140 degrees, even after repetitive use testing.  Thus, a review of the record shows no evidence of limitation of right knee motion that would meet the criteria for a rating in excess of 30 percent under DC 5260 and/or DC 5261.  Therefore, these DCs do not provide a basis for a rating in excess of 30 percent for the service-connected right knee disability for the period beginning September 24, 2013 and ending April 12, 2017.  Moreover, due to the actual ROM demonstrated, separate evaluations for limited flexion and extension of the right knee under DC 5260 and/or DC 5261 are not warranted here, as is permitted by VAOPGCPREC 9-2004.

The Board has also considered whether any alternative DCs would allow for a rating in excess of 30 percent for the service-connected right knee disability based on limitation of motion, for the period beginning September 24, 2013 and ending April 12, 2017.  However, ankylosis has not been shown or alleged (DC 5256).  There has also been no finding of dislocated semilunar cartilage, and no episodes of locking or findings of effusions of the knee (DC 5258), to warrant a higher rating or ratings under the rating criteria for those specific impairments.  Furthermore, there has been no evidence during the appeal period of nonunion of the tibia and fibula to warrant a higher rating under DC 5262.  

The Board also finds that a rating in excess of 10 percent is not warranted for the right knee for the period beginning September 24, 2013 and ending April 12, 2017 under DeLuca.  Although the Veteran has reported chronic knee pain, as well as knee locking, swelling and instability on examination in September 2013, range of motion for the right knee has been reduced to no more than 140 degrees of flexion and 15 degrees of extension, even after repetitive use testing.  September 2013 testing was conducted during a flare-up.  Painful motion can equate to limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  However, pain alone does not constitute a functional loss under VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011).  Therefore, the Board finds that a rating in excess of 30 percent, based on functional impairment, is also not warranted, for the period beginning September 24, 2013 and ending April 12, 2017.  38 C.F.R. §§ 4.40 4.45, and 4.59.

Consideration under 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

For the period beginning September 24, 2013 and ending April 12, 2017, a rating in excess of 30 percent based on limitation of extension, right knee (previously rated as right knee ACL repair with allograft), is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


